*476By the Court,
Dixow, C. J.
Common law certiorari to a justice of tbe peace for Sauk county. Kellogg sued Brown, and on. tbe return day of tbe summons, wbicb was tbe 26tb of November, 1862; the parties appeared-, and; after issue joined, Brown applied for an adjournment for three months, to procure tbe testimony of a material witness. Tbe justice granted tbe application, and adjourned tbe cause to tbe 19th day of February, 1863, without entering in Ms doclcet the hour or place of adjournment. Tbe entry, was in these words: “ Cause adjourned to tbe 19th day of February, 1863.” It appears from tbe return that tbe hour of one o’clock, P. M., was fixed at tbe time of adjournment, and on tbe adjourned day tbe words “ at 1 o’clock, P. M.,” were inserted. It does not appear that the place of adjournment was ever fixed or entered. On tbe adjourned day, Kellogg appeared and took judgment for $10.88, damages, and costs of suit. Brown did not appear. It is obvious from this recital of facts, that tbe case of Roberts v. Warren, 3 Wis., 736, is decisive of the action. Tbe statute is tbe same now as when that case arose. R. S., ch. 120, sec. 11. Tbe time,, wbicb includes tbe hour of tbe day, and tbe place to wbicb tbe bearing is postponed, must be entered in tbe docket whenever there is an adjournment. It is such entry, as well as tbe public announcement, wbicb constitutes tbe adjournment, and, unless it be made, the justice loses jurisdiction. Tbe docket is a public record to wbicb tbe parties and others interested may resort to obtain accurate information and to avoid mistakes. A subsequent entry will not, therefore, supply tbe defect, or restore jurisdiction.
Judgment reversed.